Sutton, J.
This was a suit on a promissory note, brought by named persons as The Governing Board of Trustees of the Georgia School of Technology. The defendants demurred to the petition, on the ground that it was brought in the name of the plaintiffs as The Governing Board of Trustees of the Georgia School of Technology, whereas the note was made payable to the Georgia School of Technology, which was a corporation capable of suing and being sued, and, there being- no transfer or assignment of the note from the Georgia School of Technology, no person or persons other than the Georgia School of Technology would be authorized to maintain an action thereon. The court overruled the demurrer, and the defendants excepted. Held:
“1. Prior to the passage of the State government reorganization act of August 28, 1931, the ‘Georgia School of Technology,’ which had been established under that name as a branch of the University of Georgia by the act of October 13, 1885, and amendatory acts, was a corporation capable of suing and being sued in that name.
“2. A suit based upon a written obligation made payable to the ‘Georgia School of Technology’ can not be maintained in the name of ‘The Governing Board of Trustees of the Georgia School of Technology,’ in the absence of written assignment or indorsement of such obligation, to such Governing Board of Trustees.” Kersey v. Grant, 177 Ga. 501 (170 S. E. — ). Applying these rulings, the court below erred in overruling the demurrer to the petition.

Judgment reversed.


Jenkins, P. J., cmd Stephens, J., coneivr.'